GE Commercial Finance
Healthcare Financial Services
Life Science Finance
2050 Martin Ave.
Santa Clara, CA 95050
408-986-6886 ph./ 408-980-7722 fax

May 15, 2007
Revised: June 19, 2007
Revised: August 10, 2007
Revised: August 24, 2007

CONFIDENTIAL LOAN PROPOSAL FOR:



    Cytokinetics, Inc.



    Submitted By: Barbara Kaiser

1

Mary Rogers
Director, Financial Planning and Analysis
Cytokinetics, Inc.
280 East Grand Avenue
South San Francisco, CA 94080

Dear Mary:

General Electric Capital Corporation (“GE Capital”) has reviewed the information
provided by you in connection with the requested financing for Cytokinetics,
Inc. (referred to as “Cytokinetics” or the “Company”). Based on the review to
date and subject to the timely receipt of a signed copy of this proposal letter
as indicated below, GE Capital is pleased to consider arranging and providing a
$3,000,000 financing (the “Financing”) as outlined in the attached Term Sheet
incorporated herein by reference, subject to the general terms and conditions in
this proposal letter and the Term Sheet.

GE Capital is one of the largest and most diversified financial services
companies in the world with assets exceeding $300 billion and operations in over
45 countries. We have been actively providing equipment financing for Life
Science companies for over a decade and it is our privilege to be a financial
partner to hundreds of Life Science companies.

This proposal letter, including the attached Term Sheet (together, the
“Proposal”), is being provided to the Company on a confidential basis and is
merely an indication of interest regarding the Financing transaction on the
general terms and conditions outlined below and should not be construed as a
commitment. GE Capital may change the terms of this Proposal or cease future
consideration of the Financing at any time in its sole discretion. The attached
Term Sheet summarizes only the principal terms and conditions under which the
proposed Financing will be considered and does not purport to set forth all of
the terms and conditions applicable to such Financing, which terms and
conditions will be fully contained in the final documentation.

The Company may not use this Proposal to solicit other offers or to modify,
renegotiate or otherwise improve the terms and conditions of any other offer
heretofore or hereafter received by the Company but is not restricted from
making any disclosure or dissemination of the United States federal income tax
structure or aspects of the transactions contemplated by this proposal or any
documents executed pursuant to this Proposal. Further, each of GE Capital and
the Company acknowledges that it has no proprietary rights to any United States
federal income tax elements or structure of this Proposal. In addition, the
Company shall not, except as required by law, use the name of, or refer to GE
Capital, in any correspondence, discussions, advertisement, press release or
disclosure made in connection with the Financing without the prior written
consent of GE Capital.

By signing below, the Company acknowledges the terms and conditions of this
Proposal. Upon receipt of the executed Proposal, GE Capital will commence the
investment and credit approval process. Before funding can take place, all
proper documentation of title and UCC releases from other lenders will be in
place and approved by GE Capital. We thank you for your consideration and look
forward to working with you toward completing this transaction.

I would appreciate the opportunity to discuss this proposal with you at your
earliest convenience. Please do not hesitate to contact me at 408/ 986-6886 if
you have any questions or if I may be of further assistance.

Sincerely,

/s/ Barbara Kaiser
8/28/07

Barbara Kaiser
SVP. Sales

PROPOSAL ACCEPTED BY:

Cytokinetics, Inc.:

          Name:   ___/s/ Sharon Surrey-Barbari_____________      
 
  Sharon Surrey-Barbari  
Title:   Sr. Vice President, Finance and Chief Financial Officer
Date:
       8/28/07             
 
     


Phone: (650) 624-3000

Federal Tax ID#: 94-3291317

2

Term Sheet

     
Transaction:
Borrower:
Lenders:
Loan Amount:
Equipment:
  Equipment Loan (“Financing”)
Cytokinetics, Inc.
General Electric Capital Corporation, its affiliates, or
its assignee (“GE Capital”)
Up to $3,000,000.
Laboratory and scientific equipment, computer equipment,
FF&E, and soft cost, as detailed in the attached Addendum
A. All equipment is to be acceptable to Lender and to be
located at company owned or leased facilities within the
continental United States. All equipment will be free and
clear of all liens, claims, and encumbrances other than
Permitted Liens as defined in the Master Security Agreement
between GE Capital and Cytokinetics dated as of February 2,
2001, as amended (“MSA”).
Term and Payment:
  Equipment: 60 payments of Principal and
Interest at 2.0186% of financed cost (Payment Factor),
paid monthly in arrears for each loan schedule, full
pay-out. (Yield of 7.81%.) (Spread of 274 bps over
60-month Ts.)

Soft Cost: 48 payments of Principal and Interest at 2.4315 % of financed cost
(Payment Factor), paid monthly in arrears for each loan schedule, full pay-out.
(Yield of 7.79%.) (Spread of 274 bps over imputed 48-month Ts.)

Borrower will provide Lender with a security deposit in the amount of 50% of the
loan amount on each schedule at time of funding. This deposit will be reduced to
50% of the outstanding principal balance on January 1 and July 1 of each year
until the loan expires. Interest on the deposit will accrue at 3% simple and
will be paid at each deposit reduction.

      Anticipated Funding Period:Through 9/30/08.

Line Mechanics:
  Minimum fundings will be $75,000.

Equipment with invoice dates older than 90 days will be subject to appropriate
discount.

Amortization begins on the start date, which is the first of the month following
funding. Interim interest will be charged for any period between the funding
date and the start date.

     
Lien:
  First priority security interest in underlying
equipment only, subject to Permitted Liens.
Covenants:
  None.
“Success Fee”/ “Final
Payment”:
 
None

GENERAL TERMS AND CONDITIONS

Our proposal contains the following provisions and the Loan Payments we propose
are specifically based upon these provisions and our assumptions.



1.   Maintenance and Insurance: All maintenance and insurance (fire and theft,
extended coverage and liability) are the responsibility of the Company. Company
will be responsible for maintaining in force all risk damage and liability
insurance in amounts and coverages satisfactory to Lender.



2.   Documentation: Standard GE Capital Master Loan and Schedule Documentation
for this type of Loan (“Loan Documents”). Any changes to the Loan Documents must
be approved by GE Capital legal counsel. [Most of Cytokinetics’ master docs are
already in place.]



3.   Indexing: The Interest Rates, Payment Factors and corresponding Loan
Payments are based on the Federal Reserve’s imputed 48- and 60-month Treasury
Constant Maturities Rates (H.15/ “Treasury Rates”) of 5.05% and 5.07%,
respectively, for 6/11/07 and will be adjusted effective as of the date of
funding of any Financing to reflect any increase or decrease in the applicable
Treasury Rate.

Transaction Costs: By execution and return of this proposal letter, regardless
of whether the Financing is approved or closes, the Company will be responsible
for (i) all of its closing costs, (ii) all out of pocket fees and expenses
incurred by GE Capital in connection with this Proposal Letter and the Financing
(and the negotiation, documentation and closing thereof) under consideration
including, without limitation, actual out-of-pocket expenses associated with
engagement of outside counsel, UCC searches and filings costs, inspection and
appraisal fees and similar costs, and (iii) the Company waives any right to a
jury trial in any action or proceeding brought against GE Capital. The Company
will indemnify and hold harmless GE Capital and its affiliates, officers,
directors, employees and agents (each an “Indemnified Person”) against all
claims, costs, damages, liabilities and expenses (each a “Claim”) that may be
incurred by or asserted against any of them in connection with this Term Sheet
and proposal or the matters contemplated herein, except to the extent arising
from the negligence, gross negligence, willful misconduct or failure to comply
with applicable law by any Indemnified Person. The foregoing indemnification
obligation is subject to the following: GE Capital will promptly notify the
Company in writing of any Claim in respect of which any Indemnified Person
intends to claim such indemnification. GE Capital will permit, and will cause
each Indemnified Person seeking indemnification hereunder to permit, the Company
at its discretion to settle any such Claim, and GE Capital agrees, on its own
behalf and on behalf of each Indemnified Person, to the complete control of such
defense or settlement by the Company. Notwithstanding the foregoing, the Company
will not enter into any settlement that would adversely affect such Indemnified
Person’s rights hereunder or impose any obligations on such Indemnified Person
in addition to those set forth herein in order for it to exercise such rights
without such Indemnified Person’s prior written consent, which will not be
unreasonably withheld or delayed. No such action, claim or other matter will be
settled without the prior written consent of the Company, which will not be
unreasonably withheld or delayed. Such Indemnified Person will cooperate fully
with the Company and its legal representatives in the investigation and defense
of any action, claim or other matter covered by the indemnification obligations
of this Section. The Indemnified Person will have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense. The Company will not be responsible for any attorneys’
fees or other costs incurred other than as provided herein.



5.   Electronic Payment System: GE Capital’s standard payment collection method
is through an electronic payment system. An enrollment form will be provided
with the Loan Documents.



6.   Confidentiality: This proposal letter is being provided to the Company on a
confidential basis. Except as required by law, neither this proposal nor its
contents may be disclosed except to individuals who are the Company’s officers,
employees or advisors who have a need to know of such matters and then only on
the condition that such matters remain confidential. In addition, none of such
persons shall, except as required by law, use the name of, or refer to GE
Capital in any correspondence, discussions, advertisement, press release or
disclosure made in connection with the Financing without the prior written
consent of GE Capital.



7.   Expiration: This proposal will expire 8/31/07 if not accepted prior to that
date.



8.   Other Conditions: GE Capital’s agreement to fund the proposed transaction
remains subject to and would be preceded by completion of a legal and business
due diligence, as well as collateral and credit review and analysis, all with
results satisfactory to GE Capital and the closing of an initial funding under
such transaction would be conditioned upon the prior execution and delivery of
final Loan Documents and satisfaction of all conditions precedent acceptable to
GE Capital and its counsel and no Material Adverse Change (to be defined in the
definitive loan documentation) shall have occurred. For transactions that
contemplate more than one funding, GE Capital’s obligation to make each such
subsequent funding would be subject to confirmation that no default has occurred
and is continuing under the Loan Documents, that all representations and
warranties of the Company in the Loan Documents continue to be true and correct
and that no Material Adverse Change has occurred since the prior funding. GE
Capital hereby agrees that solely for purposes of the event of default in
Section 7 (a) (xiii) of the MSA (and not for purposes of closing or subsequent
fundings), the term “Material Adverse Change” shall have the meaning set forth
in Amendment No. 1 to the MSA, dated as of January 1, 2005.

3





AUTHORIZATION FOR RELEASE OF INFORMATION

The undersigned hereby authorizes past and present depositing institutions,
creditors, vendors and suppliers of the undersigned to provide such information
pertaining to any loans, leases, lines of credit, account balances, and payment
histories of the undersigned to General Electric Capital Corporation as it may
request.

Cytokinetics, Inc.

     
By:
  /s/ Sharon Surrey-Barbari
 
   
 
  Sharon Surrey-Barbari

Title: Sr. Vice President, Finance and Chief Financial Officer

4

Addendum A — Expected Equipment Composition

                 
Lab, scientific & manufactur- ing equipment:
    ³ $1,650,000     ³ 55 %
Computer hardware & FF&E:
    £ 450,000       £ 15 %
Soft cost (TIs, software, tax, freight, & similar):
    £ 900,000       £ 30 %
 
               

$ 3,000,000 100%

• Better equipment may always be substituted for poorer equipment or soft cost

5